Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  December 8, 2017                                                                                        Stephen J. Markman,
                                                                                                                    Chief Justice

                                                                                                               Brian K. Zahra
                                                                                                       Bridget M. McCormack
  156576                                                                                                     David F. Viviano
                                                                                                         Richard H. Bernstein
                                                                                                              Kurtis T. Wilder
  JANE DOE,                                                                                             Elizabeth T. Clement,
                   Plaintiff-Appellee,                                                                                   Justices


  v                                                                    SC: 156576
                                                                       COA: 337567
                                                                       Genesee CC: 15-105322-NO;
  HUGH McQUADE,                                                        16-106299-NH
          Defendant,
  and
  OAKLAND PSYCHOLOGICAL CLINIC, P.C.,
            Defendant-Appellant.
  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              December 8, 2017
           d1205
                                                                                  Clerk